Citation Nr: 1712737	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  06-03 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for chronic lumbosacral strain for the period prior to July 10, 2003, an evaluation in excess of 10 percent from July 10, 2003, and an evaluation in excess of 20 percent from November 8, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Navy from December 1982 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The case was most recently before the Board in July 2016.  At that time, the Board remanded the Veteran's claim of entitlement to an increased rating for a lumbosacral strain for additional evidentiary development.

In January 2017, the RO issued a rating decision that increased the Veteran's rating to 20 percent effective November 8, 2016.  The Veteran's representative filed a brief in March 2017 continuing to assert an error with respect to the Veteran's rating for the entire duration of her service connection.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain caused pain on motion before July 2003.

2.  The Veteran's lumbosacral strain limited forward flexion to 70 degrees with functional loss noted due to pain between July 2003 and November 2016.

3.  The Veteran's lumbosacral strain limited forward flexion to 60 degrees with less substantial functional loss noted since November 2016.






CONCLUSION OF LAW

1.  The criteria for a compensable rating for a lumbosacral strain prior to July 10, 2003, have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5295 (2003).

2.  The criteria for a rating in excess of 10 percent for a lumbosacral strain from July 10, 2003 to November 8, 2016, have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).

3.  The criteria for a rating in excess of 20 percent for a lumbosacral strain since November 8, 2016, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

A.  Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);       38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased disability rating claim, VA is required to provide the Veteran with generic notice of the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  All necessary information was provided to the Veteran in a number of letters sent since the initiation of the Veteran's increased rating claim.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.

B.  Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.            38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in August 2003, February 2005, May 2011, and November 2016, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the most recent VA examination is well-supported by clinical findings and a full rationale.  The report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also finds that the July 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's representative, however, contends that the November 2016 opinion is inadequate because it was provided by a General Practitioner as opposed to an Orthopedic specialist.

The Board finds this argument unpersuasive.  In the case of competent medical evidence, the VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Viewed correctly, the presumption is not about the person or a job title; it is about the process.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  Even though the law presumes the VA has selected a qualified person, the presumption is rebuttable. Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  A claimant challenging the qualifications of a VA-selected examiner must set forth specific reasons why the expert is not qualified to give a competent opinion.  Id.  In the absence of clear evidence to the contrary, VA medical examiners are presumed competent.  Sickels, 643 F.3d at 1366.  Furthermore, physicians clearly have sufficient medical training and expertise to render a competent medical opinion.  See Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  One with sufficient medical education and training is competent to provide diagnoses, statements and opinions for the purposes of adjudication.  See Cox v. Nicolson, 20 Vet. App. 563, 569 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating Claims

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155;           38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).

In considering the Veteran's claim, the Board notes that the regulations for rating disabilities of the spine were twice revised, first regarding intervertebral disc syndrome (IVDS), effective September 23, 2002; and second pertaining to general diseases of the spine, effective September 26, 2003.  See 67 Fed. Re. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  In this regard, if a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC         7-2003.  Amendments with a specified effective date without provision for retroactive application may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the veteran.  In this case, either the old or revised rating criteria may apply, although the new rating criteria are only applicable since their effective date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, spinal conditions were rated and evaluated separately.  Lumbosacral strains were rated under Diagnostic Code 5295, which provided a maximum of a 40 percent rating for severe symptomatology; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 20 percent rating was warranted when there was muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  10 percent was warranted for characteristic pain on motion.  Slight subjective symptoms only afforded a noncompensable rating.

Prior to September 26, 2003, such a condition could have also been rated under Diagnostic Code 5292 for limitation of motion of the lumbar spine.  The maximum rating was 40 percent for severe limitation, with 20 percent for moderate limitation, and 10 percent for slight limitation.

Under the revised code, separate spinal conditions were evaluated using one combined rating schedule.  Effective September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine, rated spinal conditions with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Prior to September 23, 2002, Diagnostic Code 5293 provided for assignment of a 60 percent rating for pronounced intervertebral disc syndrome; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief. Severe, moderate, and slight IVDS were assigned 40, 20, and 10 percent ratings, respectively.  38 C.F.R. § 4.71a (2002).

Under the revised Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, effective September 23, 2002, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For the purposes of evaluating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); See also 38 C.F.R. §§ 4.1, 4.2 (2016).  As such, the Board has considered all of the evidence of record.  

A.  Prior to July 10, 2003

The Veteran contends that she is entitled to a compensable rating for her lumbosacral strain prior to July 10, 2003.  After a thorough review of the records, including lay statements, the Board concludes that the Veteran is entitled to a 10 percent rating for the period prior to July 10, 2003 under the pre-September 23, 2003 rating schedule.

After the Veteran's original claim, a VA examination assessed her lumbosacral strain in April 1990.  At the time, the Veteran informed the examiner that she suffered from low back pain on a daily basis, which had  been present for approximately six years and was slowly progressive.  She had one exacerbation that required bed rest for two days and light duty at work for two weeks.  She denied any history of sciatica, and described the pain as daily morning stiffness that improved with motion.  It did not seem that the pain got worse as the day progressed, and was not variable due to weather conditions.  The Veteran attested to her ability to run approximately ten blocks before her back started to hurt.  Examination of the lumbar spine revealed forward flexion to 90 degrees, and the Veteran could reach to within four centimeters of the floor.  The spinal contour was normal with no tenderness to palpitation.  She walked with good posture and no noted limp.  There was no indication of IVDS noted.  The examiner diagnosed her with a lumbosacral strain.

In May 1991, a private physician submitted a letter stating that the Veteran suffered from posterior facet syndrome and an unstable joint.  The letter further stated that she would be undergoing rehabilitative treatment, but provided no rationale or supporting evidence to the diagnosis.

In June 1991, the Veteran submitted a lay statement from a friend of approximately four years regarding her ongoing pain.  The friend attested to the Veteran's suffering, trouble sleeping, and inability to find appropriate treatment due to pain in her shoulder, arm, hip, and knee.  There were also complaints of pain in the neck and back according to the friend.  The friend stated that the Veteran told her of x-rays that shows her shoulders and hips out of alignment, which affected her spine as well. 

The Veteran also submitted a statement disagreeing with the VA examination report.  In it, she detailed immobilizing pain and a sciatica on both sides of her body.  She described using a custom back brace at work, and a history of complaints of fatigue and weakness.  She further described the pain as ongoing through the day, not focused in the morning.

In adjudicating a claim, the Board must assess the competence and credibility of the evidence, to include statements made by the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, she is not medically qualified to prove a matter requiring medical expertise.  Barr, 21 Vet. App. at 307-08.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan , 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Prior to July 10, 2003, the medical evidence of record establishes that the Veteran's forward flexion was 90 degrees with no indication of muscle spasm, guarding, or localized tenderness.  While the Veteran's lay statements, and statements from her friend indicate extreme episodes of pain, the complaints implicated a number of joints and body systems.  The Veteran also provided directly contradictory statements to the examiner through the course of her examination.  Furthermore, the friend's claims did not explicitly address the Veteran's back.  There was no indication of such episodes in her available medical records.  

Resolving all reasonable doubt in favor of the Veteran, the maximum evaluation to which she is entitled for this period is 10 percent under the pre-September 2003 rating schedule.  Under DC 5295, the Veteran is entitled to 10 percent for characteristic pain on motion.  She would not be entitled to the higher rating of 20 percent as she did not demonstrate muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  Rating the Veteran under Diagnostic Code 5292 would not afford her a higher rating as her limitation of motion of the lumbar spine could not be characterized as moderate or severe.

Under the revised rating schedule, the Veteran is not entitled to a higher evaluation.  Her forward flexion and range of motion do not fall into the parameters set in the 20 percent rating, nor did she demonstrate muscle spasm, guarding, or localized tenderness that was severe enough to result in an abnormal gait or abnormal spinal contour.  There was no indication of IVDS in this time, nor was there probative evidence of moderate, recurring attacks or incapacitating episodes to warrant a rating under the old or revised rating schedules for IVDS.

The Board has also considered a rating to encompass functional loss due to weakness, fatigability, incoordination or pain on movement of a joint.  The evidence of record does not indicate the presence of these factors attributable to the Veteran's lumbosacral strain in this time period. 

As such, the Board places more probative weight on the medical evidence of record establishing that the Veteran's symptoms warranted a 10 percent evaluation under the pre-September 26, 2003 rating schedule. 

B.  July 10, 2003 to November 7, 2016

The Veteran contends that she is entitled to a rating in excess of 10 percent for the period of July 10, 2003, to November 7, 2016.  After a thorough review of the evidence, including lay statements, the Board concludes that she is entitled to a rating of 20 percent to compensate for documented functional loss.

In August 2003, a VA examination reassessed the Veteran's lumbosacral strain.  In the examination, the Veteran reported that she had back pain nightly and woke up very stiff.  She reported that the pain is alleviated somewhat by stretching once she gets moving for the day.  She stated that the pain was worse if she was on her feet all day, and reported flare ups two or three times per week.  She did not complain of any weakness of fatigability, and stated that it did not interfere with her daily activities.  The examiner found a full range of motion in her back with no muscle spasms, weakness, or tenderness.  The Veteran had no postural abnormalities, or fixed deformities, with normal musculature and no neurological abnormalities.  She was diagnosed with a chronic lumbosacral strain that was mild in nature with only minimal decreased range of motion with lateral flexion and no impairment or direct tenderness.  There was no indication of IVDS noted.  Imaging studies did not show evidence of arthritis.

VA medical records in this time period show repeated visits to the doctor to treat her lower back pain.  Not only did the Veteran complain of pain in her back, but she frequently stated that she suffered from pain radiating down her legs, leading one record to assess her with radiculopathy in conjunction with her lumbosacral strain.  The Veteran also completed physical therapy treatment around March 2005 for both her shoulder and back.

A February 2005 examination showed increased functional limitations.  The Veteran reported that she frequently experiences radicular pain during work activities, and has to more or less roll out of her bed in the morning, as in, she is unable to quickly rise up in the morning.  She stated that she had difficulty standing for more than an hour, and sitting for more than 10 or 15 minutes.  She reported daily flare ups, and any increased activity aggravates her back.  She stated that she took a number of days off due to pain, which she reported as approximately six months cumulatively, though she omitted her shoulder injury from this history.  Examination revealed tenderness at the lumbosacral level and forward flexion to 70 degrees with pain.  Imaging showed evidence of a L5-S1 right paracentral disk herniation with impression, but not compression of the S1 nerve root.  The examiner assessed the Veteran with functional impairment in association with any repetitive bending, heavy lifting, or prolonged standing type of activities.  There was no indication of instability or incoordination.  Weakness secondary to her pain appeared to be an additional factor.  Fatigability was not an issue.

A private physician submitted an examination on her behalf conducted in May 2011.  In the examination, the Veteran reported pain down the sides of her legs to the toes, and pain exacerbated by sitting more than an hour, walking approximately 200 yards, standing 15 minutes, or lifting more than 6 kilograms.  Forward flexion was approximately 90 degrees with pain, and all other movements had full ranges but with pain at the extremes.  The physician assessed the Veteran with a moderately disabling back disability.

The Veteran also submitted two lay statements.  A certified nurse's aide attested to immobility due to sinus issues, migraine headaches, problems using her right leg, and sleepless nights with lower back pain.  A coworker wrote more specifically regarding her back pain at work.  He stated that he has sent her home on some days because it was so intense, and he witnessed her retreat to the break room or her van to lie down until her pain subsided.  He additionally stated that he has seen her fall when her legs had given out on her while carrying items. 

In adjudicating a claim, the Board must assess the competence and credibility of the evidence, to include statements made by the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden, 125 F.3d at 1481; Wensch, 15 Vet. App. at 367.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, she is not medically qualified to prove a matter requiring medical expertise.  Barr, 21 Vet. App. at 307-08.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker, 10 Vet. App. at 74.  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

At the outset, the Veteran's assessed range of motion would indicate a 10 percent rating under the revised code.  The Board finds, however, that the next higher rating of 20 percent is warranted on the basis of functional loss due to excess weakness, pain on movement, disturbance of locomotion, lack of endurance, and frequent flare-ups causing additional disability beyond that reflected on range of motion measurements.  See DeLuca, 8 Vet. App. 202; see also 38 C.F.R. §§ 4.40, 4.45.  In this time period, the Veteran's range of motion was assessed at 70 and 90 degrees with pain, though it is unclear if a goniometer was used to assess the 90 degree forward flexion.  Giving the benefit of the doubt to the Veteran, the Board concludes that her approximate forward flexion in this time was at its worst 70 degrees.  
The examiner notes, and the Veteran has also provided credible reports of, impairment with sitting, standing, walking, lifting, and bending.  

A rating under the pre-September 26, 2003 code would not yield a higher rating for the Veteran.  Under DC 5295, the Veteran would need to show severe symptoms with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Even under DC 5292, the next highest rating would also require much more severe symptoms of limited motion in the lumbar spine. 

Under the revised code, the next highest rating, 40 percent, is only available for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, both of which are not present in this time.  As IVDS was ruled out in her examinations, a rating under this diagnostic code is inappropriate.

In reconciling the lay and medical evidence of record, the Board finds that, when resolving reasonable doubt in the Veteran's favor, her lumbosacral strain is manifested by symptoms, including functional loss, that more nearly approximate the criteria for the next higher rating, 20 percent.  See 38 U.S.C.A. § 5107(b);        38 C.F.R. §§ 3.102, 4.3, 4.7.

C.  Since November 8, 2016

The Veteran contends that she is entitled to a rating in excess of 20 percent since November 8, 2016.  After a thorough review of the evidence, including lay statements, the Board concludes that a rating in excess of 20 percent is not warranted given the Veteran's symptomatology.

A November 8, 2016, VA examination assessed the continued development of the Veteran's lumbosacral strain.  At the time, the Veteran reported that she could not stay in bed longer than 4 to 5 hours per night, and that days varied with the severity of pain.  Most days the pain affected her ability to walk at a normal or fast pace for long periods, but this varied randomly.  An x-ray of the spine showed no degenerative disc disease, spondylosis or spondylysthesis.  There were mild sclerosis iliac sides of both sacroiliac joints.  The rest of the imaging was normal.  The Veteran reported flare ups if she lifted moderate to heavy weights, or walked or stood for prolonged periods of time.  If so, she took painkillers 3 to 4 times per day.  The Veteran's forward flexion was assessed at 60 degrees with pain. While there was objective pain noted on weight bearing, there was no guarding or muscle spasms, radiculopathy, ankylosis, or IVDS detected.  The functional impact was assessed as difficulty bending down or reaching up, walking, standing and sitting for long periods, the inability to run, and difficulty walking at a fast pace.

The symptomatology of the Veteran's lumbosacral strain is adequately contemplated by the 20 percent evaluation under the revised code.  While the Veteran's forward flexion decreased to 60 degrees, the reported flare ups and overall incapacitation diminished.  The Veteran did not report consistently debilitating episodes, but instead symptoms that vary by day.  As of November 2016, the flare ups were precipitated by lifting moderate to heavy weight, as well as walking or standing for long periods.  In order to ease the pain, she reported taking painkillers, and not the need to consistently lie down or miss work.  Forward flexion of 60 degrees falls on the low end of the 20 percent rating, and her functional impairment is not sufficient to raise her rating beyond that threshold.  

In order to compensate at the next highest rating of 40 percent under the revised code, the Veteran would have to demonstrate forward flexion of the thoracolumbar spine of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or functional loss that presents an equivalent restriction.  She has not done so for this period.  Further, as IVDS was ruled out in her examinations, a rating under this DC is inappropriate.

The pre-September 26, 2003 code also would not yield a higher rating.  In order to meet the next highest rating of 40 percent under DC 5295, the Veteran would need to show symptoms more severe than have been assessed in this period.  Even under DC 5292, the next highest rating would also require much more severe symptoms of limitation of motion.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an evaluation in excess of 20 percent for a lumbosacral strain since November 8, 2011 must be denied.

III.  Extraschedular Rating

Consideration has been given regarding whether the schedular rating is inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied.  The Veteran's lumbosacral strain is manifested by signs and symptoms such as excess fatigability, pain on movement, disturbance of locomotion, lack of endurance, decreased speed on repetitive motion, and flare-ups, which impairs her ability to sit, stand, walk, lift, and bend.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 ; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In sum, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in sitting, standing, walking, lifting, and bending.  In short, there is nothing exceptional or unusual about the Veteran's lumbosacral strain because the rating criteria and the regulations pertaining to functional loss reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

IV.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16 (a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation. 

If a veteran does not meet the schedular requirements for consideration of entitlement to a TDIU, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, 4 Vet. App. at 363.

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (including, but is not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).

Finally, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.

In the present case, the record has raised the issue of TDIU, however, the Veteran is not entitled to TDIU compensation.  At the outset, the Veteran's service connected disabilities do not rise to the level required for schedular TDIU at any point since she filed her claim regarding her lumbosacral strain.  The Veteran's combined evaluation is 10 percent from December 1989, and with the grant herein, 50 percent as of July 2003.  

Evidence of record indicates that the Veteran completed high school and some college prior to enlistment in the military.  She engaged in a vocational rehabilitation program after service.  In 2005, the Veteran reported that she had worked for a shipping company for approximately ten years with only a brief period of unemployment, she transitioned around 2006 to an administrative position with the same company as her back condition became more cumbersome.  There is no indication from the record that she is currently unemployed.

The Board is aware of the Veteran's complaints as to the effect of her service-connected disabilities on her occupation and activities of daily life.  In the Board's opinion, all aspects of her lumbosacral strain are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptomatology such as pain, stiffness, and flare ups caused by sitting and standing for prolonged periods, and moderate or heavy lifting.  However, the assigned evaluations are specifically meant to compensate a veteran for such symptomatology.  She has not provided evidence that her earning capacity is affected beyond that reflected in the rating schedule or evidence showing that his service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Moreover, the record evidence shows the Veteran is employed.  When her back became too painful to continue her job as a handler, she was able to train for an administrative position within the same company.  As such, consideration of  TDIU due to her service-connected disability under 38 C.F.R. § 4.16(a)-(b) is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

Entitlement to a compensable rating for a lumbosacral strain for the period prior to July 10, 2003, is granted.

Entitlement to a rating in excess of 10 percent for a lumbosacral strain from July 10, 2003, to November 8, 2016, is granted.

Entitlement to a rating in excess of 20 percent for a lumbosacral strain since November 8, 2016, is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


